
	
		I
		112th CONGRESS
		1st Session
		H. R. 2030
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Ms. Edwards (for
			 herself, Mr. Carnahan,
			 Ms. Lee of California,
			 Mr. Grijalva,
			 Ms. Hirono,
			 Mr. Stark,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Cleaver,
			 Mr. Tonko,
			 Ms. Pingree of Maine,
			 Mr. Holt, Mr. Van Hollen, Ms.
			 Schakowsky, Mr. Price of North
			 Carolina, and Mr.
			 McGovern) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish centers of excellence for green
		  infrastructure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green Infrastructure for Clean Water
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)Many water
			 resources in the United States are declining, particularly in urban
			 areas.
			(2)This decline of
			 water resources is the result of an increase in population, water consumption,
			 and impermeable surfaces, as well as the negative effects of urbanization,
			 commercial and industrial activities, and climate change.
			(3)An October 2008
			 study by the National Research Council found that some of the benefits of green
			 infrastructure include increased water supplies, the creation of green jobs,
			 cost savings, and a reduction of stormwater runoff, surface water discharge,
			 stormwater pollution, and stormwater flows.
			3.Centers of
			 Excellence for Green Infrastructure
			(a)Establishment of
			 centers
				(1)In
			 generalThe Administrator shall make grants on a competitive
			 basis to eligible institutions to establish and maintain not fewer than 3 and
			 not more than 5 centers of excellence for green infrastructure, located
			 throughout the United States.
				(2)General
			 operationEach center shall—
					(A)conduct research
			 on green infrastructure that is relevant to the geographic region in which the
			 center is located, including stormwater and sewer overflow reduction, other
			 approaches to water resource enhancement, and other environmental, economic,
			 and social benefits;
					(B)develop manuals
			 and set industry standards on best management practices relating to State,
			 local, and commercial green infrastructure for use by State and local
			 governments and the private sector;
					(C)provide
			 information about research conducted under subparagraph (A) and manuals
			 produced under subparagraph (B) to the national electronic clearinghouse center
			 for publication on the Web site created pursuant to subsection (c) to inform
			 the Federal Government, State and local governments, and the private sector
			 about green infrastructure;
					(D)provide technical
			 assistance to State and local governments to assist with green infrastructure
			 projects;
					(E)collaborate with
			 institutions of higher education and private and public organizations in the
			 geographic region in which the center is located on green infrastructure
			 research and technical assistance projects;
					(F)assist
			 institutions of higher education, secondary schools, and vocational schools to
			 develop green infrastructure curricula;
					(G)provide training
			 about green infrastructure to institutions of higher education and professional
			 schools;
					(H)evaluate
			 regulatory and policy issues about green infrastructure; and
					(I)coordinate with
			 the other centers to avoid duplication of efforts.
					(b)ApplicationTo
			 be eligible to receive a grant under this section, an eligible institution
			 shall prepare and submit to the Administrator an application at such a time, in
			 such form, and containing such information and assurances as the Administrator
			 may require.
			(c)National
			 electronic clearinghouse centerOne of the centers established
			 under subsection (a)(1) shall be designated as the national electronic
			 clearinghouse center and, in addition to its other functions, shall
			 develop, operate, and maintain a Web site and a public database containing
			 information relating to green infrastructure, including information received
			 from the other centers under subsection (a)(2)(C).
			4.Green
			 infrastructure grants
			(a)Grant
			 authorityThe Administrator shall make grants on a competitive
			 basis to eligible entities to carry out green infrastructure projects in
			 accordance with this section.
			(b)Green
			 infrastructure projects
				(1)Planning and
			 development grantsThe Administrator may make planning and
			 development grants under this section for the following projects:
					(A)Planning and
			 designing green infrastructure projects, including engineering surveys,
			 landscape plans, and implementation plans.
					(B)Identifying and
			 developing standards and revisions to local zoning, building, or other local
			 codes necessary to accommodate green infrastructure projects.
					(C)Identifying and
			 developing fee structures to provide financial support for design,
			 installation, and operations and maintenance of green infrastructure.
					(D)Developing
			 training and educational materials about green infrastructure for distribution
			 to both those with applicable technical knowledge and the public in
			 general.
					(E)Developing a green
			 infrastructure portfolio standard program described in section 5(e).
					(2)Implementation
			 grantsThe Administrator may make implementation grants under
			 this section for the following projects:
					(A)Installing green
			 infrastructure.
					(B)Monitoring and
			 evaluating the environmental, economic, or social benefits of green
			 infrastructure.
					(C)Implementing a
			 best practices standard for a green infrastructure program.
					(D)Implementing a
			 green infrastructure portfolio standard program described in section
			 5(e).
					(c)ApplicationExcept
			 as otherwise provided, to be eligible to receive a grant under this section, an
			 eligible entity shall prepare and submit to the Administrator an application at
			 such time, in such form, and containing such information and assurances as the
			 Administrator may require that includes, where applicable—
				(1)a
			 description of the green infrastructure project;
				(2)a
			 plan for monitoring the impacts of the green infrastructure project on water
			 quality and quantity;
				(3)an evaluation of
			 other environmental, economic, or social benefits of the green infrastructure
			 project; and
				(4)a
			 plan for the long-term operation and maintenance of the green infrastructure
			 project.
				(d)Additional
			 requirement for green infrastructure portfolio standard programA
			 State applying for a grant for a green infrastructure portfolio standard
			 program described in section 5(e) shall prepare and submit a schedule of
			 increasing minimum percentages of the annual water to be managed using green
			 infrastructure under the program.
			(e)PriorityIn
			 making grants under this section, the Administrator shall give priority to
			 applications submitted from—
				(1)a
			 community that—
					(A)has combined storm
			 and sanitary sewers in its collection system; or
					(B)is low-income or
			 disadvantaged as determined by the Administrator; or
					(2)an eligible entity
			 that will use 10 percent of the grant provided for a low-income or
			 disadvantaged community as determined by the Administrator.
				(f)Grant
			 limitation
				(1)Planning and
			 development grantThe Administrator may not make a planning and
			 development grant under this section in an amount that exceeds $200,000. The
			 Administrator may not make planning and development grants of more than
			 $100,000,000, in the aggregate, in each fiscal year.
				(2)Implementation
			 grantThe Administrator may not make an implementation grant
			 under this section in an amount that exceeds $3,000,000. The Administrator may
			 not make implementation grants of more than $200,000,000, in the aggregate, in
			 each fiscal year.
				(g)Federal
			 share
				(1)In
			 generalExcept as provided under paragraph (3), the Federal share
			 of a grant provided under this section may not exceed 65 percent of the total
			 project cost.
				(2)Credit for
			 implementation grantThe Administrator shall credit toward the
			 non-Federal share of the cost of an implementation project carried out under
			 this section the cost of planning, design, and construction work completed for
			 the project with funds other than funds provided under this Act.
				(3)ExceptionThe
			 Administrator may waive the Federal share limitation under paragraph (1) for an
			 eligible entity that has adequately demonstrated financial need.
				5.Environmental
			 Protection Agency green infrastructure program
			(a)In
			 generalThe Administrator shall ensure that the Office of Water,
			 the Office of Enforcement and Compliance, the Office of Research and
			 Development, and the Office of Policy promote the use of green infrastructure
			 and coordinate the integration of green infrastructure into permitting
			 programs, planning efforts, research, technical assistance, and funding
			 guidance.
			(b)DutiesThe
			 Administrator shall ensure that the Office of Water—
				(1)promotes the use
			 of green infrastructure in the programs of the Agency; and
				(2)coordinates
			 efforts to increase the use of green infrastructure with other Federal
			 agencies, State and local governments, and the private sector.
				(c)Regional
			 implementation of green infrastructureThe Administrator shall
			 direct each regional office of the Agency, where appropriate based on local
			 factors, to promote and integrate the use of green infrastructure within the
			 region, including developing—
				(1)a
			 plan for monitoring, financing, and designing the green infrastructure;
				(2)outreach and
			 training on green infrastructure implementation for State and local
			 governments, tribal communities, and the private sector; and
				(3)the incorporation
			 of green infrastructure into permitting and other regulatory programs, codes,
			 and ordinance development, including the requirements under consent decrees and
			 settlement agreements in enforcement actions.
				(d)Green
			 infrastructure compliance assistance centerThe Administrator
			 shall create a compliance assistance center, including a Web site, to share
			 information with and provide technical assistance to State and local
			 governments, tribal communities, the private sector, and the public about green
			 infrastructure approaches to reducing water pollution, protecting water
			 resources, complying with regulatory requirements, and achieving other
			 environmental, public health, and community goals.
			(e)Green
			 infrastructure portfolio standardThe Administrator, in
			 collaboration with State, tribal, and local government water resource managers,
			 shall establish measurable goals, to be known as the green
			 infrastructure portfolio standard, to increase annually the percentage
			 of water managed by eligible entities that use green infrastructure.
			6.Report to
			 CongressBefore the end of
			 fiscal year 2016, the Administrator shall submit to Congress a report that
			 includes the following:
			(1)A
			 description of all grants made under this Act and a detailed description of the
			 projects supported and their outcomes.
			(2)A
			 description of the improvements in technology, environmental benefits,
			 resources conserved, efficiencies, and other benefits of the projects funded
			 under this Act.
			(3)Recommendations on
			 improvements to promote and support green infrastructure for the centers,
			 grants, and programs under this Act.
			(4)A
			 description of the existing challenges concerning the use of green
			 infrastructure.
			7.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)AgencyThe
			 term Agency means the Environmental Protection Agency.
			(3)CenterThe
			 term center means a center of excellence for green
			 infrastructure established under section 3(a).
			(4)Eligible
			 entityThe term eligible entity means—
				(A)a State or local
			 government; or
				(B)a local, regional,
			 or other entity that manages stormwater, water resources, or waste water
			 resources.
				(5)Eligible
			 institution
				(A)In
			 generalThe term eligible institution means an
			 institution of higher education, or a research institution, that has
			 demonstrated excellence in green infrastructure by—
					(i)conducting
			 research on green infrastructure to determine how it reduces municipal
			 stormwater runoff, enhances and protects drinking water sources, and improves
			 water quality;
					(ii)developing and
			 disseminating information about how an organization can use green
			 infrastructure;
					(iii)providing
			 technical assistance to an organization for a green infrastructure
			 project;
					(iv)developing best
			 practices standards for green infrastructure;
					(v)providing job
			 training in green infrastructure;
					(vi)developing course
			 curricula about green infrastructure for elementary schools, secondary schools,
			 institutions of higher education, and vocational schools;
					(vii)training
			 students in green infrastructure; or
					(viii)providing
			 information to the Federal Government or State and local governments about the
			 implementation of green infrastructure.
					(B)Additional
			 definitionsFor purposes of subparagraph (A):
					(i)Elementary
			 schoolThe term elementary school has the meaning
			 given that term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
					(ii)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
					(iii)Research
			 institutionThe term research institution means an
			 entity that is—
						(I)described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
						(II)exempt from tax
			 under section 501(a) of the Internal Revenue Code of 1986; and
						(III)organized and
			 operated for research purposes.
						(iv)Secondary
			 schoolThe term secondary school has the meaning
			 given that term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
					(6)Green
			 infrastructureThe term green
			 infrastructure—
				(A)means any
			 stormwater management technique that preserves, restores, enhances, or mimics
			 natural hydrology;
				(B)includes methods
			 that promote absorption, uptake, percolation, evapotranspiration, and
			 filtration by soil and plant life; and
				(C)includes the
			 preservation or restoration of—
					(i)natural
			 topography, including hills, plains, ravines, and shorelines;
					(ii)ecology,
			 including forests, grasslands, and deserts;
					(iii)bodies of water,
			 including lakes, flood plains, headwaters, and wetlands; or
					(iv)native soil
			 characteristics of composition, structure, and transmissivity.
					(7)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 Trust Territory of the Pacific Islands, and any other territory or possession
			 of the United States.
			8.Authorization of
			 appropriationsFor each of
			 fiscal years 2013 through 2016, there is authorized to be appropriated to the
			 Administrator—
			(1)to carry out
			 section 3, $25,000,000;
			(2)to carry out
			 section 4, $300,000,000; and
			(3)to carry out
			 section 5, $25,000,000.
			
